DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plunkett et al. (US 5,490,681).
With regards to claim 1, 11, and 17, Plunkett discloses a head gasket (20) for an engine (as disclosed in column 1 lines 12-15, etc.), comprising: an upper assembly (e.g. including plates 34 and 36) including: an upper combustion sealing section (34) with a raised bead (58) configured to be positioned between a cylinder head and a cylinder block (i.e. as disclosed in column 1 lines 12-20, etc. the gasket of Plunkett is clearly capable of this intended use); and an upper fluid sealing section (36) configured to be positioned between the cylinder head and the cylinder block (i.e. as disclosed in column 1 lines 12-20, etc. the gasket of Plunkett is clearly capable of this intended use) at a location spaced away from a combustion chamber (i.e. as it is spaced from 22 as seen in Figs. 1 and 2), wherein the combustion chamber is formed by the cylinder head and the cylinder block (i.e. Examiner notes that this is a further narrowing of the intended use and as disclosed in column 1 lines 12-20, etc. the gasket of Plunkett is clearly capable of this intended use); wherein the upper combustion sealing section includes an anti-fret coating (65, disclosed in column 3 lines 30-45, etc.) on a metal layer (i.e. the base of 34, as seen in Fig. 2) that does not include a fluoroelastomer (i.e. as disclosed in column 3 lines 30-45 it is a PTFE of molybdenum disulfide coating); wherein the upper fluid sealing section includes a fluoroelastomer or a fluoropolymer coating (70, disclosed in column 3 lines 54-58, etc. in view of column 3 lines 3-5) on a metal layer (i.e. the base of 36, as seen in Fig. 2); wherein the upper combustion sealing section is greater in thickness than the upper fluid sealing section (as seen in Fig. 2); and wherein a stepped interface (i.e. the step at 76) is formed at adjoining edges of the upper combustion sealing section and the upper fluid sealing section (i.e. it is between an upper edge of 34 and a lower edge of 36, which as seen in Fig. 2 are adjoining).

With regard to claims 2 and 12, Plunkett discloses a stepped interface is formed at adjoining edges of the upper combustion sealing section and the upper fluid sealing section (i.e. as detailed in the rejection of claim 17 above).

With regard to claims 3, 13, and 18, Plunkett discloses that the anti-fret coating includes a plating comprising one or more of nickel and polytetrafluoroethylene (PTFE) (as disclosed in column 3 lines 30-45 the coating may be PTFE and is a thin layer considered a plating).

With regard to claims 4, 15, and 19, Plunkett discloses that the anti-fret coating includes a ceramic material with one or more of a molybdenum disulfide additive, a boron additive, and a polytetrafluoroethylene (PTFE) additive (as disclosed in column 3 lines 30-45 the coating may be molybdenum disulfide which may be considered an additive as no specific base material has been claimed).

With regard to claims 5, 14, and 20, Plunkett discloses that the anti-fret coating includes a polymer with one or more of a molybdenum disulfide additive, a boron additive, and a polytetrafluoroethylene (PTFE) additive (as disclosed in column 3 lines 30-45 the coating may be PTFE, a known polymer, which may be considered an additive as no specific base material has been claimed) and the synthetic rubber coating includes a fluoroelastomer material (as disclosed in column 3 lines 3-5 in view of column 3 lines 54-58).

With regard to claim 10, Plunkett discloses that the upper fluid sealing section includes a raised segment (74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett et al. (US 5,490,681) in view of Kestly et al (US 5,277,434).
With regards to claim 6 and 16, Plunkett fails to disclose a lower assembly comprising: a lower combustion sealing section with a raised bead configured to be positioned between the cylinder head and the cylinder block and adjacent to the combustion chamber; a lower fluid sealing section configured to be positioned between the cylinder head and the cylinder block at a location spaced away from the combustion chamber; wherein the lower combustion sealing section includes an anti-fret coating on a metal layer that does not include a fluoroelastomer material; wherein the lower combustion sealing section includes a synthetic rubber coating on a metal layer; and wherein the lower combustion sealing section is greater in thickness than the lower fluid sealing section; and a spacer positioned vertically between the upper combustion sealing section and the lower combustion sealing section and the upper fluid sealing section and the lower fluid sealing section.
Kestly discloses a similar gasket (as seen in Fig. 2, 4, etc.) having an upper assembly (comprising upper 32/52 and upper 34/54) having an upper combustion sealing section (upper 32/52), an upper fluid sealing section (upper 34/54), and a lower assembly (comprising lower 32/52 and lower /3454) comprising: a lower combustion sealing section (lower 32/52) with a raised bead (40/66) configured to be positioned between the cylinder head and the cylinder block and adjacent to the combustion chamber (as seen in Figs. 2, 4 and as described in column 1 lines 7-14, etc. the device of Kestly is capable of this intended use limitation); a lower fluid sealing section (lower 34/54) configured to be positioned between the cylinder head and the cylinder block (as seen in Figs. 2,4 and as described in column 1 lines 7-14, etc. the device of Kestly is capable of this intended use limitation) at a location spaced away from the combustion chamber (as seen in Figs. 2/4 as it is radially spaced away therefrom); and a spacer (46/56) positioned vertically between the upper combustion sealing section and the lower combustion sealing section (as seen in Fig. 2, 4, etc.) and the upper fluid sealing section and the lower fluid sealing section (as seen in Fig. 2, 4, etc.). More generally Kestly discloses it is known to have a gasket with a symmetric arrangement of layers in the axial direction (as seen in Figs. 2 and 4) with two identical/mirrored upper and two identical/mirrored lower layers (as seen in Figs. 2 and 4 and as detailed above) with a spacer layer (as seen in Figs. 2 and 4 and as detailed above) therebetween for a total of a 5 layer gasket (as seen in Figs. 2 and 5).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Plunkett to have a lower assembly comprising: a lower combustion sealing section with a raised bead configured to be positioned between the cylinder head and the cylinder block and adjacent to the combustion chamber; a lower fluid sealing section configured to be positioned between the cylinder head and the cylinder block at a location spaced away from the combustion chamber; wherein the lower combustion sealing section includes an anti-fret coating on a metal layer that does not include a fluoroelastomer material; wherein the lower combustion sealing section includes a synthetic rubber coating on a metal layer; and wherein the lower combustion sealing section is greater in thickness than the lower fluid sealing section; and a spacer positioned vertically between the upper combustion sealing section and the lower combustion sealing section and the upper fluid sealing section and the lower fluid sealing section as taught by Kestly (i.e. to have a symmetric arrangement of layers in the axial direction with two identical/mirrored upper and two identical/mirrored lower layers with a spacer layer therebetween for a total of a 5 layer gasket. Such a modification would provide the expected benefit of better sealing of both the members to be sealed (e.g. cylinder block and cylinder head) by providing a more even amount of sealing.

With regard to claim 7, the combination (Kestly) discloses a spacer (46/56) positioned vertically between the upper combustion sealing section and the lower combustion sealing section and the upper fluid sealing section and the lower fluid sealing section (as seen in Figs. 2 and 4).

With regard to claim 8, the combination (Kestly) discloses that the raised beads in the upper and lower combustion sealing sections extend away from one another (as seen in Fig. 2).

With regard to claim 9, the combination (Kestly) discloses that the raised beads in the upper and lower combustion sealing sections extend toward one another (as seen in Fig. 4).

Examiner’s Comments/Recommendations
In the interest of compact prosecution Examiner recommends claiming, in each independent claim the complete upper and lower assembly, the fluid sealing sections having a different coating than the combustion sealing sections, and claiming that the upper combustion  sealing section and upper fluid sealing section do not overlap in the axial direction (i.e. the axial direction with respect to the combustion opening). It is believed that a combination of all such limitations in addition to what each independent claim would substantially advance prosecution. However it is noted that additional search and/or consideration would be required to fully ascertain allowability of such an amended claim(s), and that further noted that pieces of the recommended amendment are disclosed and/or made obvious by the relied upon art and likely by many of the cited but not relied upon art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar multi-layer gaskets having upper and/or lower combustion and fluid sealing sections, and/or having combustion seal sections and fluid seal sections coated with different materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675